DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 3/5/2020 that has been entered, wherein claims 1-32 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 presently recites the phrase “being in electrically connecting” in lines 12 and 17.  It appears Applicant’s meant “electrically connecting”. For the purpose of examination, “being in electrically connecting” will be interpreted as “electrically connecting”.
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 1 and 9-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,600,819 in view of Kim et al. (US 2002/0030658 A1). 
Regarding claim 1, claim 1 of U.S. Patent No. 10,600,819 recites a display device, comprising: a substrate including a display area to display an image and a pad area positioned around the display area;  
a first pad unit disposed on the pad area, and including a first terminal region having 
a plurality of first pad terminals arranged in a first direction;  and 
a printed circuit board including a base film and a second pad unit positioned at one side of the base film, the second pad unit being coupled with the first pad unit by contact with the plurality of first pad terminals;  
wherein each of the plurality of first pad terminals includes at least three first connection pad terminals arranged in a first row disposed at a first angle larger than 
0.degree   and smaller than 90.degree relative to the first direction, the plurality of first connection pad terminals being in contact with the second pad unit of the printed circuit board through a conductive ball;  
a plurality of second connection pad terminals spaced apart from the plurality of first connection pad terminals, and arranged in a second row disposed at a second angle 

Claim 1 of U.S. Patent No. 10,600,819 does not recite a plurality of first dummy pad terminals disposed between pairs of adjacent first connection pad terminals of the first connection pad terminals.

Kim teaches a display device(Fig. 8) comprising a plurality of first dummy pad terminals(310, 320, ¶0084) disposed between pairs of adjacent first connection pad terminals(301, 302, 303, ¶0084) of the first connection pad terminals(301, 302, 303, ¶0084). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of U.S. Patent No. 10,600,819 to include a plurality of first dummy pad terminals disposed between pairs of adjacent first connection pad terminals of the first connection pad terminals, as taught by Kim, so that the dummy pad terminals can function as walls that prevents the anions around the dummy pad terminals from moving(¶0086) and minimize corrosion(¶0090).

Regarding claim 9, claim 1 of U.S. Patent No. 10,600,819 recites the display device of claim 1, further comprising a first terminal connection line configured to connect one of 
wherein the first terminal connection line is disposed in a different layer from that of the first connection pad terminal and the second connection pad terminal.

Regarding claim 10, claim 2 of U.S. Patent No. 10,600,819 recites the display device of claim 9, wherein: a plurality of data lines and a plurality of gate lines intersecting the plurality of data lines are disposed in the display area of the substrate. 
 
Regarding claim 11, claim 3 of U.S. Patent No. 10,600,819 recites the display device of claim 10, wherein: 
at least one of the plurality of first connection pad terminals and the plurality of second connection pad terminals are disposed in a same layer as that of the plurality of data lines, 
and the plurality of first terminal connection lines are disposed in a same layer as that of the plurality of gate lines. 
 
Regarding claim 12, claim 4 of U.S. Patent No. 10,600,819 recites the display device of claim 11, wherein: the plurality of gate lines include a plurality of first gate members and a plurality of second gate members disposed on the plurality of first gate members, and the plurality of first terminal connection lines are disposed in a same layer as that 
 
Regarding claim 13, claim 5 of U.S. Patent No. 10,600,819 recites the display device of claim 10, further comprising: a plurality of first connection lines disposed in the pad area to connect the display area and the plurality of first connection pad terminals. 
 
Regarding claim 14, claim 6 of U.S. Patent No. 10,600,819 recites display device of claim 13, wherein: the plurality of first connection lines are disposed in a same layer as that of the plurality of data lines. 
 
Regarding claim 15, claim 7 of U.S. Patent No. 10,600,819 recites the display device of claim 13, wherein: the plurality of first connection lines are disposed in a same layer as that of the plurality of gate lines. 
 
Regarding claim 16, claim 8 of U.S. Patent No. 10,600,819 recites the display device of claim 15, wherein: the plurality of gate lines include a plurality of first gate members and a plurality of second gate members disposed on the plurality of first gate members, and the plurality of first connection lines are disposed in a same layer as that of any one of the plurality of first gate members and the plurality of second gate members. 
 

 
Regarding claim 18, claim 10 of U.S. Patent No. 10,600,819 recites the display device of claim 17, wherein: the plurality of first test lines are disposed in a same layer as that of the plurality of data lines. 
 
Regarding claim 19, claim 11 of U.S. Patent No. 10,600,819 recites the display device of claim 17, wherein: the plurality of first test 
lines are disposed in a same layer as that of the plurality of gate lines. 
 
Regarding claim 20, claim 12 of U.S. Patent No. 10,600,819 recites the display device of claim 19, wherein: the plurality of gate lines include a plurality of first gate members and a plurality of second gate members disposed on the plurality of first gate members, and the plurality of first test lines are disposed in a same layer as that of any one of the plurality of first gate members and the plurality of second gate members. 
 
Regarding claim 21, claim 13 of U.S. Patent No. 10,600,819 recites the display device of claim 1, wherein: the first angle is substantially same as the second angle. 
 

includes a second terminal region having a plurality of second pad terminals 
spaced apart from the first terminal region. 
 
Regarding claim 23, claim 15 of U.S. Patent No. 10,600,819 recites the display device of claim 22, wherein: each of the plurality of second pad terminals includes: a plurality of third connection pad terminals arranged in a third row disposed at a third angle relative to the first direction;  and 
a plurality of fourth connection pad terminals spaced apart from the plurality of third connection pad terminals, and arranged in a fourth row disposed at a fourth angle relative to the first direction. 
 
Regarding claim 24, claim 16 of U.S. Patent No. 10,600,819 recites the display device of claim 23, wherein: the third angle is substantially same as the fourth angle. 
 
Regarding claim 25, claim 17 of U.S. Patent No. 10,600,819 recites the display device of claim 24, wherein: each of the third angle and 
the fourth angle is larger than 0.degree.  and smaller than 90.degree.. 
 
Regarding claim 26, claim 18 of U.S. Patent No. 10,600,819 recites the.  The display device of claim 23, wherein: the third angle is substantially same as the first angle. 

Regarding claim 27, claim 19 of U.S. Patent No. 10,600,819 recites the display device of claim 23, further comprising: a plurality of second test lines connected to the plurality of fourth connection pad terminals, respectively, and extending to an end portion of one side of the substrate. 
 
Regarding claim 28, claim 20 of U.S. Patent No. 10,600,819 recites the display device of claim 1, wherein: each of the plurality of first connection pad terminals and the plurality of second connection pad terminals has a plate-like, quadrangular shape. 
 
Regarding claim 29, claim 21 of U.S. Patent No. 10,600,819 recites the display device of claim 28, wherein: the quadrangular shape is defined at least in part by a first side parallel to the first direction, and a second side adjacent to the first side and parallel to a second direction intersecting the first direction, and the second side is longer than the first side. 
 
Regarding claim 30, claim 22 of U.S. Patent No. 10,600,819 recites the display device of claim 1, wherein the second pad unit has a shape substantially corresponding to that of the first pad unit and, includes a plurality of first contact terminals coupled with the plurality of first pad terminals, and each of the plurality of first contact terminals includes: a plurality of first contact pad terminals arranged in a fifth row disposed at the first angle relative to the first direction;  and 

 
Regarding claim 31, claim 23 of U.S. Patent No. 10,600,819 recites the display device of claim 30, wherein: 
the printed circuit board further includes a plurality of first terminal lines disposed on the base film, and 
the plurality of first terminal lines are electrically connected with the plurality of first contact pad terminals disposed under the base film by a plurality of first contact holes passing through the base film. 
 
Regarding claim 32, claim 24 of U.S. Patent No. 10,600,819 recites the display device of claim 31, wherein: 
the plurality of first contact holes overlap the plurality of first contact pad terminals, respectively.

Claims 1 and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 25 of U.S. Patent No. 10,411,045 in view of Sugimoto et al. (US 5,592,365). 
Regarding claim 1, claim 1 of U.S. Patent No. 10,411,045 recites a display device, comprising: 

a first pad unit disposed on the pad area, and including a first terminal region having 
a plurality of first pad terminals arranged in a first direction;   
wherein each of the plurality of first pad terminals includes at least three first connection pad terminals arranged in a first row disposed at a first angle 
relative to the first direction;  
a plurality of second connection pad terminals spaced apart from the plurality of first connection pad terminals, and arranged in a second row disposed at a second angle relative to the first direction, a plurality of first dummy pad terminals disposed between pairs of adjacent first connection pad terminals of the first connection pad terminals.

Claim 1 of U.S. Patent No. 10,411,045 does not recite a printed circuit board including a base film and a second pad unit positioned at one side of the base film, the second pad unit being coupled with the first pad unit by contact with the plurality of first pad terminals, first angle larger than 00   and smaller than 900 relative to the first direction, the plurality of first connection pad terminals electrically connecting with the second pad unit of the printed circuit board through a plurality of conductive balls, a second angle larger than 00   and smaller than 900  relative to the first direction, the plurality of second connection pad terminals electrically connecting with the second pad unit of the printed circuit board through another plurality of conductive balls.



Claim 1 and 25 of  U.S. Patent No. 10,411,045 do not recite the first angle larger than 00   and smaller than 900 relative to the first direction, the plurality of first connection pad terminals electrically connecting with the second pad unit of the printed circuit board through a plurality of conductive balls, a second angle larger than 00   and smaller than 900  relative to the first direction, the plurality of second connection pad terminals electrically connecting with the second pad unit of the printed circuit board through another plurality of conductive balls.

Claim 12 of  U.S. Patent No. 10,411,045 recites the first angle larger than 00   and smaller than 900 relative to the first direction and a second angle larger than 00   and smaller than 900  relative to the first direction.

Claim 1, 12 and 25 of  U.S. Patent No. 10,411,045 do not recite  the plurality of first connection pad terminals electrically connecting with the second pad unit of the printed circuit board through a plurality of conductive balls; the plurality of second connection 

Sugimoto teaches a display device(Fig. 1) wherein the plurality of first connection pad terminals(left 13) electrically connecting with the second pad unit(16) of the printed circuit board through a plurality of conductive balls(22 contacting left 13, col. 8, lines 23-43); the plurality of second connection pad terminals(right 13) electrically connecting with the second pad unit(16) of the printed circuit board(15, 16 col. 17, lines 48-58) through an other plurality of conductive balls(22 contacting right 13, col. 8, lines 23-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiguchi, so that the plurality of first connection pad terminals electrically connecting with the second pad unit of the printed circuit board through a plurality of conductive balls; the plurality of second connection pad terminals electrically connecting with the second pad unit of the printed circuit board through another plurality of conductive balls, as taught by Sugimoto, in order to eliminated current leak(col. 8, lines 46-50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al. (US 2011/0193239 A1) in view of Sugimoto et al. (US 5,592,365 ) and Kim et al. (US 2002/0030658 A1).
Regarding claim 1, Horiguchi teaches a display device(Fig. 3), comprising: 
a substrate(20) including a display area(21) to display an image and a pad area(22) positioned around the display area(21); 

a board(10, 12) including a base film(10) and a second pad unit(12) positioned at one side of the base film(10), the second pad unit(12) being coupled with the first pad unit(22a) by electrically connecting with the plurality of first pad terminals(please see examiner modified Fig. 3); 
wherein each of the plurality of first pad terminals(please see examiner modified Fig. 3) includes: 
at least three first connection pad terminals(upper 23b) arranged in a first row disposed at a first angle larger than 00 and smaller than 900 relative to the first direction(A), the plurality of first connection pad terminals(upper 23b) electrically connecting with the second pad unit(12) of the board(10, 12) a plurality of conductive balls(plurality of conductive balls in ACF layer 30 contacting upper 12b, ¶0059); 
a plurality of second connection pad terminals(lower 23b) spaced apart from the plurality of first connection pad terminals(upper 23b), and arranged in a second row disposed at a second angle larger than 00 and smaller than 900 relative to the first direction(A), the plurality of second connection pad terminals(lower 23b) electrically connecting with the second pad unit(12) of the board(10, 12) through another plurality of conductive balls(plurality of conductive balls in ACF layer 30 contacting lower 12b, ¶0059).


    PNG
    media_image1.png
    472
    500
    media_image1.png
    Greyscale

Horiguchi does not teach a printed circuit board(10, 12) including a base film(10) and a second pad unit(12) positioned at one side of the base film(10), the second pad unit(12) being coupled with the first pad unit(22a) by electrically connecting with the plurality of first pad terminals(please see examiner modified Fig. 3); the plurality of first connection pad terminals(upper 23b) electrically connecting with the second pad unit(12) of the printed circuit board through a plurality of conductive balls; the plurality of second connection pad terminals(lower 23b) electrically connecting with the second pad unit(12) of the printed circuit board through another plurality of conductive balls; a plurality of first dummy pad terminals disposed between pairs of adjacent first connection pad terminals(upper 23b) of the first connection pad terminals(upper 23b).

Sugimoto teaches a display device(Fig. 1) comprising a printed circuit board(15, 16 col. 17, lines 48-58) including a base film(15) and a second pad unit(16) positioned at one side of the base film(16), the second pad unit(16) being coupled with the first pad unit(13) by electrically connecting with the plurality of first pad terminals(left 13, right 13, Fig. 2); the plurality of first connection pad terminals(left 13) electrically connecting with the second pad unit(16) of the printed circuit board through a plurality of conductive balls(22 contacting left 13, col. 8, lines 23-43); the plurality of second connection pad terminals(right 13) electrically connecting with the second pad unit(16) of the printed circuit board(15, 16 col. 17, lines 48-58) through an other plurality of conductive balls(22 contacting right 13, col. 8, lines 23-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiguchi, so that printed circuit board including a base film and a second pad unit  positioned at one side of the base film, the second pad unit  being coupled with the first pad unit  by electrically connecting with the plurality of first pad terminals; the plurality of first connection pad terminals electrically connecting with the second pad unit of the printed circuit board through a plurality of conductive balls; the plurality of second connection pad terminals electrically connecting with the second pad unit of the printed circuit board through another plurality of conductive balls, as taught by Sugimoto, in order to eliminated current leak(col. 8, lines 46-50).



Kim teaches a display device(Fig. 8) comprising a plurality of first dummy pad terminals(310, 320, ¶0084) disposed between pairs of adjacent first connection pad terminals(301, 302, 303, ¶0084) of the first connection pad terminals(301, 302, 303, ¶0084). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiguchi to include a plurality of first dummy pad terminals disposed between pairs of adjacent first connection pad terminals of the first connection pad terminals, as taught by Kim, so that the dummy pad terminals can function as walls that prevents the anions around the dummy pad terminals from moving(¶0086) and minimize corrosion(¶0090).

Regarding claim 2, Horiguchi teaches the display device of claim 1, but is silent in regards to a first one of the first dummy pad terminals is disposed between a first one of the first connection pad terminals(upper 23b) and a second one of the first connection pad terminals(upper 23b), and a second one of the first dummy pad terminals is disposed between the second one of the first connection pad terminals(upper 23b) and a third one of the first connection pad terminals(upper 23b).



Regarding claim 3, Horiguchi teaches the display device of claim 2, but is silent in regards to the first connection pad terminals(upper 23b) and the first dummy pad terminals are arranged to be parallel to one another, and the first connection pad terminals(upper 23b) and the first dummy pad terminals are serially arranged along the first row.



Regarding claim 4, Horiguchi teaches the display device of claim 2, wherein: 
the first dummy pad terminals are floated without receiving a signal.

Kim teaches a display device(Fig. 8) comprising the first dummy pad terminals(310, 320, ¶0084). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiguchi to include first dummy pad terminals, as taught by Kim, so that the dummy pad terminals can function as walls that prevents the anions around the dummy pad terminals from moving(¶0086) and minimize corrosion(¶0090).


Regarding claim 5, Horiguchi teaches the display device of claim 1, but is silent in regards to a plurality of second dummy pad terminals disposed between pairs of adjacent second connection pad terminals(lower 23b) of the second connection pad terminals(lower 23b).

Kim teaches a display device(Fig. 8) comprising a plurality of second dummy pad terminals(310, 320, ¶0084) disposed between pairs of adjacent second connection pad terminals(301, 302, 303, ¶0084) of the second connection pad terminals(301, 302, 303, ¶0084). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiguchi to include a plurality of second dummy pad terminals disposed between pairs of adjacent second connection pad terminals of the second connection pad terminals, as taught by Kim, so that the dummy pad terminals can function as walls that prevents the anions around the dummy pad terminals from moving(¶0086) and minimize corrosion(¶0090).




Kim teaches a display device(Fig. 8) comprising a first one of the second dummy pad terminals(310,¶0084) is disposed between a first one of the second connection pad terminals(302, ¶0084) and a second one of the second connection pad terminals(301, ¶0084), and a second one of the second dummy pad terminals(320, ¶0084) is disposed between the second one of the second connection pad terminals(301, ¶0084) and a third one of the second connection pad terminals(303, ¶0084).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiguchi so that a first one of the second dummy pad terminals is disposed between a second one of the second connection pad terminals and a second one of the second connection pad terminals, and a second one of the second dummy pad terminals is disposed between the second one of the second connection pad terminals and a third one of the second connection pad terminals, as taught by Kim, so that the dummy pad terminals can function as walls that prevents the 

Regarding claim 7, Horiguchi teaches the display device of claim 6, but is silent in regards to the second connection pad terminals(lower 23b) and the second dummy pad terminals are arranged to be parallel to one another, and the second connection pad terminals(lower 23b) and the second dummy pad terminals are serially arranged along the second row.

Kim teaches a display device(Fig. 8) wherein the second connection pad terminals(301, 302, 303, ¶0084) and the second dummy pad terminals(310, 320, ¶0084) are arranged to be parallel to one another(Fig. 8), and the second connection pad terminals(301, 302, 303, ¶0084) and the second dummy pad terminals(310, 320, ¶0084) are serially arranged along the first row(Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiguchi to so that the second connection pad terminals and the second dummy pad terminals are arranged to be parallel to one another, and the second connection pad terminals and the second dummy pad terminals are serially arranged along the first row, as taught by Kim, so that the dummy pad terminals can function as walls that prevents the anions around the dummy pad terminals from moving(¶0086) and minimize corrosion(¶0090).


Regarding claim 8, Horiguchi teaches the display device of claim 6,  but is silent in regards to the second dummy pad terminals are floated without receiving a signal.

Kim teaches a display device(Fig. 8) comprising the second dummy pad terminals(310, 320, ¶0084). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Horiguchi to include second dummy pad terminals, as taught by Kim, so that the dummy pad terminals can function as walls that prevents the anions around the dummy pad terminals from moving(¶0086) and minimize corrosion(¶0090).

The claim to the second dummy pad terminals are floated without receiving a signal is functional limitation.  The second dummy pad terminals as defined Horiguchi in view of Kim could be used in the manner claimed (i.e. the second dummy pad terminals of Horiguchi in view of Kim could be floated without receiving a signal) and thus Horiguchi in view of Kim anticipates the limitations of this claim.  MPEP 2114.

Regarding claim 21, Horiguchi teaches the display device of claim 1, wherein: 
the first angle is substantially same as the second angle(please see examiner annotated Fig. 8).

Regarding claim 22, Horiguchi teaches the display device of claim 1, wherein: 


Regarding claim 23, Horiguchi teaches the display device of claim 22, wherein: 
each of the plurality of second pad terminals(pad terminals in unillustrated portion 22a counterparts to left 12b of Fig. 2) includes:
a plurality of third connection pad terminals(upper 23b in unillustrated portion 22a counterparts to upper left 12b of Fig. 2)  arranged in a third row disposed at a third angle(equivalent 1st angle in examiner annotated Fig. 3) relative to the first direction(A); and 
a plurality of fourth connection pad terminals(lower 23b in unillustrated portion 22a counterparts to lower left 12b of Fig. 2)  spaced apart from the plurality of third connection pad terminals(upper 23b in unillustrated portion 22a counterparts to upper left 12b of Fig. 2), and arranged in a fourth row disposed at a fourth angle(equivalent 2nd angle in examiner annotated Fig. 3) relative to the first direction(A).

Regarding claim 24, Horiguchi teaches the display device of claim 23, wherein: the third angle is substantially same as the fourth angle(equivalent 2nd angle in examiner annotated Fig. 3).

Regarding claim 25, Horiguchi teaches the display device of claim 24 wherein: 
0 and smaller than 900(please see examiner annotated Fig. 3)

Regarding claim 26, Horiguchi teaches the display device of claim 23, wherein: 
the third angle(equivalent 1st angle in examiner annotated Fig. 3) is substantially same as the first angle(please see examiner annotated Fig. 3).

Regarding claim 27, Horiguchi teaches the display device of claim 23, further comprising: 
a plurality of second test lines(24 in unillustrated portion 22a) connected to the plurality of fourth connection pad terminals(lower 23b in unillustrated portion 22a counterparts to lower left 12b of Fig. 2), respectively, and extending to an end portion of one side of the substrate(20).

Regarding claim 28, Horiguchi teaches the display device of claim 1, wherein: 
each of the plurality of first connection pad terminals(upper 23b) and the plurality of second connection pad terminals(lower 23b) has a plate-like, quadrangular shape(Fig. 3).

Regarding claim 29, Horiguchi teaches the display device of claim 28, wherein: 

the second side is longer than the first side(Fig. 3).

Regarding claim 30, Horiguchi teaches the display device of claim 1, wherein the second pad unit(12) has a shape substantially corresponding to that of the first pad unit(22a) and, includes a plurality of first contact terminals coupled with the plurality of first pad terminals(please see examiner modified Fig. 3), and
each of the plurality of first contact terminals includes:
a plurality of first contact pad terminals(upper right 12b) arranged in a fifth row disposed at the first angle relative to the first direction(A); and a plurality of second contact pad terminals(lower right 12b) spaced apart from the plurality of first contact pad terminals, and arranged in a sixth row disposed at the second angle relative to the first direction(A).

Regarding claim 31, Horiguchi teaches the display device of claim 30, but silent in regards to the printed circuit board further includes a plurality of first terminal lines disposed on the base film(10), and the plurality of first terminal lines are electrically connected with the plurality of first contact pad terminals disposed under the base film(10) by a plurality of first contact holes passing through the base film(10).



Regarding claim 32, Horiguchi teaches the display device of claim 31, but is silent in regards to the plurality of first contact holes overlap the plurality of first contact pad terminals, respectively.

Sugimoto teaches a display device(Fig. 8) wherein the plurality of first contact holes(holes in 24 with 25)  overlap the plurality of first contact pad terminals(86, col. 9, lines 28-43), respectively.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of .

Allowable Subject Matter
Claims 9-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a plurality of first terminal connection lines configured to connect one of the plurality of first connection pad terminals and one of the plurality of second connection pad terminals, and having at least one bent shape, wherein the first terminal connection line is disposed in a different layer from that of the first connection pad terminal and the second connection pad terminal”.

 Claims 10-21 depend on claim 9 and include the allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892